DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see amendment, filed 1/18/2022, with respect to the indefiniteness rejections and the prior art rejections over Brown have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant's arguments filed 1/18/2022, with respect to the rejections over McColgin or Bai in view of McColgin have been fully considered but they are not persuasive. The applicant argues that McColgin’s process is not a partial evaporation process. However, the Examiner disagrees and notes that before complete vacuum evaporation, during the spin-coating a partial evaporation is conducted. McColgin teaches proceeding to a full evaporation with a vacuum hardening step, however, the claims do not exclude a complete evaporation. The claims only require a partial evaporation, and during McColgin’s process a partial evaporation as claimed will be conducted. Therefore, the Examiner maintains the rejections over McColgin.
With respect to the newly added limitation of “under reduced pressure”, the Examiner notes that newly applied Bornside et al. (U.S. Pat. No. 5358740) is cited for teaching this feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McColgin et al. (U.S. Pat. No. 4553153) in view of Bornside et al. (U.S. Pat. No. 5358740).

I.	Regarding claim 1, McColgin teaches a method for forming an array of circuit elements (see claim 1, and note that while McColgin doesn’t teach the use of the circuit elements in a display device, it is well known that these circuits could be used in a display device, thereby meeting the intended use of the process) comprising: forming a pattern layer on a base substrate (Example 1, column 10); and forming a first planarization layer comprising spin coating a polymerizable solution comprising a diacrylate and a solvent on the pattern layer (Example 1, column 10); and polymerizing the solution with radiation to form the first planarization layer (Example 1, column 10). McColgin teaches that the liquid surface of the polymerizable solution before evaporation is higher than an uppermost edge of the at least one recess and then during coating the solvent at least partially evaporates and the solution is receded into the recess so that it is not higher than an uppermost edge of the recess (Example 1, column 10 and Figure 2). McColgin fails to teach the coating and evaporation steps conducted under reduced pressure.
	However, Bornside teaches reducing pressure during spin coating (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally reduce pressure during McColgin’s coating/evaporation step. One would have been motivated to make this modification as Bornside teaches that reducing pressure during a spin coating step prevents non-uniform evaporation rates across the spinning surface and will provide a more planar film (see Bornside at column 2, lines 29-39 and column 3, lines 35-62).
	
II.	Regarding claims 4, 5, 7 and 8, McColgin in view of Bornside teach the polymerizable solution including an initiator which acts to initiate polymerization of the diacrylate during the polymerization step to form the first planarization layer (see McColgin at column 5, line 63-column 6, line 6 and Example 1, column 10). McColgin in view of Bornside fail to teach the viscosity of the polymerizable solution, the volume of the solution after evaporation as compared to the volume of the solution prior to evaporation, or the mass concentration of the initiator. 
First, McColgin in view of Bornside teach that the viscosity is a result-effective variable and should be adjusted based on the intended coating method (see McColgin at column 6, lines 11-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Second, the volume of the solution after evaporation is a result-effective variable as it will ultimately have an effect on the shrinkage of the planarized layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Finally, McColgin in view of Bornside teach that the mass concentration of the initiator is not critical and can be selected over a wide range (see McColgin at column 6, lines 2-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range to provide the most cost efficient amount of initiator that is still effective through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

2.	Claims 1, 4, 5, 7, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (U.S. PGPUB No. 2013/0113086) in view of McColgin and Bornside.

I.	Regarding claims 1 and 18, Bai teaches a process for forming a display substrate (0034) comprising: forming a patterned layer on a base substrate with the pattern layer including recesses (Figure 1A and 0011); forming a first planarization layer by spin coating (0037) comprising forming a planarization solution at least in the recess (0037); and curing the solution in the recess to form the first planarization layer (0037). Bai teaches forming the planarization solution in the recess comprises coating the solution on the pattern layer, where a liquid surface of the planarization before evaporation is above the uppermost edge of the recess and receding the solution to the at least one recess by evaporation (0037) so that the liquid surface of the solution is at the same height as an uppermost edge of the recess after evaporation (0039). Bai teaches that a second planarization solution may be coated on the first planarization solution to form the planarization layer by curing the two solutions together (Example 1, 0077 and note that the first solution and second solution need not be different according to the claims, so that the process of spin-coating in Example 1 over a span of a minute can be considered as applying two solutions each one for a span of 30 seconds). Bai also teaches that a portion of the planarization layer outside of the recess may be removed (0043) and that a second planarization layer may be formed on the first planarization layer (0038). Bai fails to teach that the first and/or second planarization solution applied are polymerizable solutions including monomers that are polymerized or copolymerized in the recess and on the substrate. Bai further fails to teach the evaporation conducted under reduced pressure.
	First, McColgin teaches a planarization process for forming a circuit structure (see claim 6, and note that while McColgin doesn’t teach the use of the circuit in a display device, it is well known that these circuits could be used in a display device, thereby meeting the intended use of the process) comprising: forming a pattern layer on a base substrate (see above), the pattern layer comprising at least one recess (see above) and forming a first planarization layer comprising forming a polymerizable solution at least in the recess (see above); and polymerizing the solution in the recess to form the first planarization layer (see above). McColgin further teaches that the planarization solution can comprise a diacrylate monomer and an initiator (see above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute McColgin’s polymerizable solution comprising a monomer and initiator and then forming the planarization layer by polymerizing that solution for Bai’s planarization solution in one or two layers through copolymerization of the same monomer in each layer. One would have been motivated to make this substitution as McColgin teaches that their planarization solution has much improved planarization factors (column 3, lines 31-35) as compared to prior art planarization compositions comprising polymers and solvents.
Second, Bornside teaches reducing pressure during spin coating (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally reduce pressure during Bai’s coating/evaporation step. One would have been motivated to make this modification as Bornside teaches that reducing pressure during a spin coating step prevents non-uniform evaporation rates across the spinning surface and will provide a more planar film (see Bornside at column 2, lines 29-39 and column 3, lines 35-62).

II.	Regarding claims 4, 5, 7 and 8, Bai in view of McColgin and Bornside teach the polymerizable solution including an initiator which acts to initiate polymerization of the diacrylate during the polymerization step to form the first planarization layer (see McColgin at column 5, line 63-column 6, line 6 and Example 1, column 10). Bai in view of McColgin and Bornside fail to teach viscosity of the polymerizable solution, the volume of the solution after evaporation as compared to the volume of the solution prior to evaporation, or the mass concentration of the initiator. 
First, Bai in view of McColgin and Bornside teach that the viscosity is a result-effective variable and should be adjusted based on the intended coating method (see McColgin at column 6, lines 11-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Second, the volume of the solution after evaporation is a result-effective variable as it will ultimately have an effect on the shrinkage of the planarized layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Finally, Bai in view of McColgin and Bornside teach that the mass concentration of the initiator is not critical and can be selected over a wide range (see McColgin at column 6, lines 2-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range to provide the most cost efficient amount of initiator that is still effective through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

3.	Claims 9, 11, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of McColgin.

I.	Regarding claims 9, 11, 16 and 17, Bai teaches a process for forming a display substrate (0034) comprising: forming a patterned layer on a base substrate with the pattern layer including recesses (Figure 1A and 0011); forming a first planarization layer comprising forming a planarization solution at least in the recess (0037); and curing the solution in the recess to form the first planarization layer (0037). Bai teaches forming the planarization solution in the recess comprises coating the solution on the pattern layer where the liquid surface is initially higher than the at least one recess and then receding the solution to the at least one recess by evaporation (0037) so that the liquid surface of the solution is at the same height as an uppermost edge of the recess (0039). Bai teaches that a second planarization solution may be coated on the first planarization solution to form the planarization layer by curing the two solutions together (Example 1, 0077 and note that the first solution and second solution need not be different according to the claims, so that the process of spin-coating in Example 1 over a span of a minute can be considered as applying two solutions each one for a span of 30 seconds). Bai also teaches that a portion of the planarization layer outside of the recess may be removed (0043) and that a second planarization layer may be formed on the first planarization layer (0038). Bai fails to teach that the first and/or second planarization solution applied are polymerizable solutions including monomers that are polymerized or copolymerized in the recess and on the substrate.
	However, McColgin teaches a planarization process for forming a circuit structure (see claim 6, and note that while McColgin doesn’t teach the use of the circuit in a display device, it is well known that these circuits could be used in a display device, thereby meeting the intended use of the process) comprising: forming a pattern layer on a base substrate (see above), the pattern layer comprising at least one recess (see above) and forming a first planarization layer comprising forming a polymerizable solution at least in the recess (see above); and polymerizing the solution in the recess to form the first planarization layer (see above). McColgin further teaches that the planarization solution can comprise a diacrylate monomer and an initiator (see above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute McColgin’s polymerizable solution comprising a monomer and initiator and then forming the planarization layer by polymerizing that solution for Bai’s planarization solution in one or two layers through copolymerization of the same monomer in each layer. One would have been motivated to make this substitution as McColgin teaches that their planarization solution has much improved planarization factors (column 3, lines 31-35) as compared to prior art planarization compositions comprising polymers and solvents.

II.	Regarding claim 14, Bai in view of McColgin teaches the polymerizable solution including an initiator which acts to initiate polymerization of the diacrylate during the polymerization step to form the first planarization layer (see McColgin at column 5, line 63-column 6, line 6 and Example 1, column 10). Bai in view of McColgin fail to teach the mass concentration of the initiator. 
However, McColgin teaches that the mass concentration of the initiator is not critical and can be selected over a wide range (column 6, lines 2-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range to provide the most cost efficient amount of initiator that is still effective through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

4.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of McColgin as applied to claim 9 above, and further in view of KR10-2015-0011911, hereinafter ‘911.

	Regarding claim 10, Bai in view of McColgin teach all the limitations of claim 9, including application of the planarization solution by spray coating (see Bai at 0037) but fail to teach application of an ultrasonic wave to the first and second polymerizable solution. However, ‘911 teaches that ultrasonic waves can be used to distribute spray applied planarization solutions on substrates (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bai in view of McColgin’s process by applying an ultrasonic wave to the plural layers of polymerizable solution. One would have been motivated to make this modification to provide a uniform planarization layer prior to curing (see ‘911 at abstract).

5.	Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of McColgin as applied to claim 9 above, and further in view of Daly et al. (U.S. Pat. No. 5654202).

	Regarding claims 12 and 15, Bai in view of McColgin teach all the limitations of claim 9, but fail to teach the polymerizable solutions including an optically active material or the use of an initiator as claimed in claim 15. However, Daly teaches incorporating poly(vinyl cinnamate) polymers (which are optically active as evidenced by applicant’s disclosure at 0025) into planarization compositions (column 6, lines 31-45). Addtionally, Daly teaches the use of azo or peroxides as free radical photoinitiators for planarization compositions comprising acrylates (column 6, lines 46-60).  First, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bai in view of McColgin’s process by including an optically active material in the planarization solutions. One would have been motivated to make this modification as one could have added this as a conventional reactive additive in planarization compositions with a reasonable expectation of success, and the predictable result of providing a photoactive polymerizable planarization composition. Second, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Daly’s azo free radical photoinitiators for polymerization of acrylates for the initiator for the polymerization of Bai in view of McColgin’s acrylate monomer. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (note Daly teaches the initiator can be used for polymerization of acrylates in planarization compositions), and the predictable result of catalyzing a polymerizable planarization composition.

6.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of McColgin as applied to claim 9 above, and further in view of Bornside.

Regarding 21, Bai in view of McColgin teach all the limitations of claim 9, but fail to teach reducing pressure during the evaporation/coating step. However, Bornside teaches reducing pressure during spin coating (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally reduce pressure during Bai in view of McColgin’s coating/evaporation step. One would have been motivated to make this modification as Bornside teaches that reducing pressure during a spin coating step prevents non-uniform evaporation rates across the spinning surface and will provide a more planar film (see Bornside at column 2, lines 29-39 and column 3, lines 35-62).

Allowable Subject Matter
7.	Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the process of claim 1, wherein a volume of the solution after evaporation is 30-50% of a volume of the at least one recess and the process of claim 11 wherein the monomers are a hydroxyl-containing monomer and an isocyanate-containing monomer.

Conclusion
	Claims 1 and 4-21 are pending. 
Claims 19 and 20 are withdrawn. 
Claims 1, 4, 5, 7-12, 14-18 and 21 are rejected.
Claims 6 and 13 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
April 5, 2022Primary Examiner, Art Unit 1759